Tyson, J.,
dissenting. — In the absence of all evidence that the insured had knowledge of the limitation in t-lm power of attorney to Glenn restricting his doing of business for Iris company to a prescribed territory, and in view of the requirement of the statute regulating the manner of doing business by foreign insurance companies to the end of requiring their agents in this State, to be regularly’commissioned and licensed, before the company can make contracts of insurance on property in this State, and when so commissioned and licensed the agent is authorized to make contracts of insurance in Alabama, I think under the facts of this cave that the limitations in the power of attorney can *236have no effect upon the liability of the defendant upon the contract. — Code, §§ 2575, et seq., especially §§ 2585 ■and 2614.
It is of no consequence that the •commission and license to Glenn required to be issued under these sections of the Code do not appear in the evidence or that the evidence fails to disclose whether or not they had been issued to him. It will be presumed that his company and that he complied with the statutes in the absence of proof to the contrary. Especially will thi^ pi’e-sumption be indulged since a failure to comply would forfeit to his company the right to do business in this State and impose upon him a personal liability for the amount of the loss sustained.
We have then the case of an agent commissioned by the State of Alabama, under the statute, to do business anywhere in the State for the defendant, with a secret limitation upon his authority as to territorial limits, making a contract of insurance with the assured who had no • knowledge of the limitation, but who has the right to presume that the agent is acting under the general authority conferred upon Mm by his commission from the State of Alabama. On this state of facts, it does not seem to me that there can be a doubt, that the defendant, as matter of law, is liable, if the sub-agent was authorized to make the contract, a question, lightly held by my brothers, to be one for the determination of the jury. ,
I do not see how the case, on the point under consideration, can he differentiated upon principle from this: Suppose A., an insurance company, constitute B. his general agent to make insurance contracts in Alabama, which is exhibited to C. with whom a contract of insurance is made, but B. has- a secret limitation upon his authority restricting him to one county of which C. is not a resident and in which the property proposed to be insured is not located, which is unknown to C.; could it be doubted that A. was hound by the contract? I think not. This is hut the application of an elementary principle which has often been declared and enforced by this court in many cases.—Piedmont & Ar*237lington Life Ins. Co. v. Young, 58 Ala. 476; Montgomery & Eufaula R’y Co. v. Kolb, 73 Ala. 396; Louisville Coffin Co. v. Stokes, 78 Ala. 372; Wheeler v. McGuire, 88 Ala. 398; Gibson v. Snow Hardware Co., 94 Ala. 346; Tenn. River Trans. Co. v. Kavanaugh, 101 Ala. 1; Montgomery Furniture Co. v. Hardaway, 104 Ala. 100; Sweetser v. Shorter, 123 Ala. 518.
It seems to me tliat what I have said is sufficient to point out the error into which the court has fallen. It may be that the limitation in the power of attorney is void hs being in contravention of the authority conferred by the commission issued to • him under the statute and of the policy declared by the statutes themselves, if not in direct Adulation of their plain mandate, blow ever, as to how this is, it 'would, be unnecessary to decide, and I merely suggest it Avithout expressing an opinion.